Citation Nr: 1733029	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to service connection for a gastrointestinal disorder.
 
2.  Entitlement to service connection for an acquired psychiatric disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 


ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1983 to June 1987.  

This case is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A videoconference hearing was held before the undersigned in December 2015. 

The case was remanded in March 2016 for further development.  At that time, the issues included entitlement to service connection for bilateral knee disorders.  In December 2016, following the requested development, the VA Appeals Management Center granted entitlement to service connection for osteoarthritis of each knee. Hence, these service connection issues are no longer before the Board.
 
After reviewing the record, the Board finds that additional development of the record is warranted with respect to the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  Accordingly, that issue is addressed in the REMAND at the end of this decision.  
 
 
FINDING OF FACT
 
The claimed psychiatric disorder, primarily diagnosed as depression, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is currently active or in any way related to service.  



CONCLUSION OF LAW

A psychiatric disorder is not the result of disease or injury incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
In March 2008, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for a psychiatric disorder.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of this claim; and in December 2016, the Veteran informed the Board, through his representative, that he had no additional evidence to submit.  Accordingly, the Board will proceed to the merits of the appeal.  
 
During his December 2015 hearing, the Veteran testified that his psychiatric disorder was first manifested in service as a result of a violent domestic altercation.  In the alternative, he stated that it was the result of the physical deficits imposed on him by his service-connected knee disabilities.  Therefore, he maintained that service connection was warranted on a direct or secondary basis.  After carefully considering the Veteran's claim in light of the record and the applicable law, the Board finds that the evidence preponderates against the claim.  Hence, the claim is denied.
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is, however, no evidence to suggest that he is competent by training or experience to diagnose any pathology causing an acquired psychiatric disorder.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of the etiology of any diagnosed psychiatric disorder may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable psychiatric disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    
 
Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2016).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.303 (2016).  

A psychosis may be presumed to have been incurred during active duty service if such a disorder was compensably disabling within one year following a veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.
 
In service, in May 1984, the Veteran was treated for abrasions on his arms following a violent altercation with his wife.  It was noted that a divorce was planned.  The Veteran had no history of violent behavior or disciplinary action, and no disciplinary action was pending.  The Veteran was treated in the emergency room, and the assessment was marital discord, alleged spouse abuse, and superficial lacerations.  
 
In March 1987 the Veteran was seen at the mental health clinic where he presented a calm, rational insight into his current situation and pending divorce.  He presented no homicidal or suicidal ideation, and the examiner invited him back to the clinic if there were any further problems.  
 
Following service, the Veteran was seen at a VA Mental Health Clinic at various times from 2000 to 2010.  The primary diagnosis was depression for which he took psychotropic medication through July 2012.  
 
In October 2016, the Veteran was examined by VA to determine the nature and etiology of any diagnosed psychiatric disorder.  It was noted that the appellant had been married for 26 years and that he had a good relationship with his wife.  It was also noted that he had a 30 year old daughter who visited frequently and a 34 year old son who visited less frequently.  The Veteran said that he and his wife went to lunch and the movies every Tuesday and that they also enjoyed going shopping and watching television.  He was working as a security guard, and his legal and behavioral history was negative.  During the examination the Veteran stated that he was not being treated for a mental health condition and that most of the time he did "pretty good."  He did not endorse any mental health difficulties or problems.  It was noted that he received medical treatment at VA and that he had been screened for depression for the past six years, all with negative results.  Following the examination and a review of the record, the examining VA psychologist found that the Veteran did not have a psychiatric disability.  
 
A review of the evidence is negative for any findings of a psychiatric disability in service or for many years thereafter.  Although he was treated for a psychiatric disorder from approximately 2000 to approximately 2012, there is no competent evidence that a current psychiatric disorder is in any way related to service.  Moreover, at a 2016 VA examination and review of the record there were no complaints or clinical findings of a chronic, identifiable psychiatric disorder.  The lack of competent evidence of a psychiatric disability in service, of a link between the Veteran's post-service psychiatric disorder and service, and of a current identifiable psychiatric disorder are probative evidence against the claim.  
 
It is notable that the Veteran did not file his claim of entitlement to service connection for a psychiatric disability until January 2008, many years after service.  It is reasonable to expect that had he been experiencing chronic psychiatric problems since his discharge from service, he would have filed an earlier claim.  He clearly knew how to do so, having filed a claim for service connection for knee disability approximately six months after his separation from service.  That he did not do so for a psychiatric disability is further evidence against the claim.  Cf. generally Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)  
 
During his hearing, the Veteran testified that his doctor had suggested that a psychiatric disorder could be the result of impairment caused by his bilateral knee pain.  Therefore, the undersigned held the record open for 60 days, so that the Veteran could submit evidence to substantiate his testimony.  To date, however, no such evidence has been received.  
 
Absent evidence of a chronic, identifiable psychiatric disability for many years after service, competent evidence of a nexus between any post service diagnosed psychiatric disorder and service or a service-connected disability, and absent evidence of a chronic, identifiable psychiatric disorder, the Board finds the preponderance of the evidence against the Veteran's claim.  In sum, the Veteran does not meet the criteria for service connection on either a direct or secondary basis; and therefore, service connection for a psychiatric disability is not warranted.  
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 
 
 
ORDER
 
Entitlement to service connection for a psychiatric disability is denied.  
 
 
REMAND
 
During his December 2015 video conference, the Veteran contended that his gastrointestinal disorder was first manifested in service by stomach cramps.  In the alternative, he contended that it was the result of pain medication which he took for his knee disorders.  
 
To date, the agency of original jurisdiction (AOJ) has not considered the Veteran's claim of entitlement to service connection for a gastrointestinal disability on a secondary basis.  Accordingly, that claim is remanded to the AOJ for the following action:
 
After ensuring that all indicated actions have been taken to assist the Veteran in the development of his claim, adjudicate the issue of entitlement to service connection for a gastrointestinal disability secondary to osteoarthritis of the knees, to include medication used to treat that disorder.    
 
If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


